Citation Nr: 9900826	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1975.  He served in Vietnam from April 1969 to 
October 1970.  

The veteran has been granted service connection for a back 
disability, residuals of a laminectomy, evaluated as 
20 percent disabling, effective from November 1, 1982, and 
for arthralgia of the right shoulder, evaluated as 10 percent 
disabling from July 14, 1992 and 20 percent disabling from 
December 8, 1995.  A combined evaluation of 30 percent was in 
effect from July 14, 1992, and a combined evaluation of 
40 percent has been in effect since December 8, 1995.  

At a hearing at the regional office in June 1993, the veteran 
withdrew his appeal relating to the issue of service 
connection for residuals of a wound of the right ankle.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he developed post-
traumatic stress disorder as the result of his combat and 
other experiences during his service in Vietnam.  He 
maintains that he was engaged in combat on several occasions, 
that he knew and saw people who were killed during combat, 
and that such experiences caused psychological problems soon 
after discharge from service.  He maintains that he has 
received treatment at a Department of Veterans Affairs (VA) 
medical facility for post-traumatic stress disorder, noting 
that this VA medical facility provided a statement indicating 
that his symptoms met the criteria for post-traumatic stress.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims 
files.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the veteran is not entitled to 
service connection for post-traumatic stress disorder.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  It has been recognized that the veteran engaged in combat 
with the enemy while in Vietnam.  

3.  The weight of the medical evidence, including the various 
psychiatric examinations, fails to demonstrate that the 
veteran has post-traumatic stress disorder.  


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
in order as the record fails to establish that he has such a 
condition which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I Background

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of a psychiatric disorder.  

VA outpatient treatment reports for the 1980's and early 
1990's are of record.  Aside from medical problems, the 
veteran was seen in the psychology service in 1983 with a 
history of heavy alcohol use.  In 1990, it was noted that he 
was taking Librium and Valium, self-prescribed from street 
buys, and that he felt he was a threat to himself and others.  
In May 1992, the veteran indicated that he was seeing a 
psychotherapist in Muncy, Indiana, who specialized in post-
traumatic stress disorder.  He indicated that, aside from 
back pain, he had nightmares and difficulty living with his 
wife.  Several days later, it was noted that he was doing 
better, although he still had sleep disturbance, nightmares 
and flashbacks.  He had difficulty coping with interpersonal 
relationships.  In June 1992, he indicated that he was 
drinking six beers daily.  The diagnostic impression was 
alcohol dependence.  In July 1992, it was noted on a medical 
certificate that he was seeking treatment for a drinking 
problem, and that he was being treated for medical problems 
and post-traumatic stress disorder.  He indicated that he 
would consume from 10 to 24 beers in a 24-hour period.  The 
diagnostic impression was alcohol dependence, rule out post-
traumatic stress disorder.  

A claim for service connection for post-traumatic stress 
disorder was received from the veteran in July 1992.  

On an intake form for the Madison Clinic in March 1992, the 
veteran indicated that people had informed him that he had 
psychological problems and that he had a serious drinking 
problem.  He reported a background of combat in Vietnam.  He 
was referred to a Vietnam Veterans Outreach Center (Vet 
Center) at the VA Medical Center in Indianapolis, Indiana.  

On a Client Intake Form at the Vet Center at the VA medical 
facility in March 1992, the veteran again reported being in 
combat.  The veteran again reported having serious drinking 
problems and being encouraged to seek psychiatric help by 
friends.  It was noted that he had had several arrests for 
alcohol-related problems.  

A June 1992 report of psychiatric status from the Indiana 
Department of Human Services, Disability Determination Office 
indicates diagnoses of post-traumatic stress disorder and 
alcohol dependence.  The veteran complained of flashbacks of 
his war experiences and a deadened effect.

In July 1992, the veteran was provided a psychological 
assessment pursuant to hospitalization in the substance abuse 
treatment program.  On this assessment, the veteran reported 
that he had been drinking heavily for the past 22 years.  He 
claimed combat nightmares and flashbacks, with guilt 
feelings, trouble concentrating, startle response, and 
avoidance of activities that reminded him of Vietnam.  Speech 
was relevant, coherent and goal-directed.  He was in contact 
with reality, and mood was a bit dysphoric, with sadness.  
Affect was appropriate, and he was oriented in all spheres.  
Attention and concentration were within normal limits.  
Memory was intact.  The diagnostic impression was history of 
post-traumatic stress disorder and alcohol dependence.  He 
completed the substance abuse program, and he was referred 
for a possible combat veteran's treatment program after 
discharge from the hospital in late July 1992.  

On a VA compensation examination in November 1992, the 
veteran reported having 50 to 60 different jobs since 
discharge from service.  He admitted to a drinking problem.  
He reported that he was still drinking 8 to 10 beers daily.  
He stated that he had been involved in group sessions at the 
regional office based around post-traumatic stress themes 
because he was experiencing some nightmares.  He indicated 
that he was being seen at the medical clinic, and that he was 
scheduled to be admitted to the VA Medical Facility at 
Marion, Indiana in January for post-traumatic stress disorder 
and alcohol dependence.  He indicated that he had been 
unemployed for two years, and that he would spend most of his 
time reading and watching television.  He stated that his 
energy level and concentration were poor, with some 
depression.  

On mental status examination, affect was quite restricted.  
Insight and judgment were intact.  The diagnostic impression 
was alcohol dependence, with some dysthymia.  The examiner 
stated that he did not find sufficient evidence of post-
traumatic stress disorder, although the veteran did relate 
some difficulties with nightmares.  The examiner expressed 
the opinion that these were part of the veteran's depressive 
spectrum of symptoms.  

The veteran was hospitalized for approximately eight days in 
December 1992 to try to stop drinking.  He reported that his 
combat experiences started to bother him again, resulting in 
his return to drinking 12 cans of beer daily.  The impression 
on admission was depression, post-traumatic stress disorder, 
and chronic alcohol dependency.  The veteran requested a 24 
hour pass because his father became suddenly ill, requesting 
a 48 hour pass after this.  He then did not return and was 
granted an irregular discharge from the hospital.  The 
diagnoses on discharge were depression, chronic alcohol 
dependence, and possible post-traumatic stress disorder.

In January and early February 1993, the veteran was 
hospitalized at the VA Medical Center in Marion, Indiana in 
the substance abuse treatment program after relapsing from a 
previous program.  He reported that he had not worked for 
three years.  On mental status examination on admission, he 
was in good contact with reality and oriented in all spheres.  
There was no signs of a cognitive deficit or thought 
disorder.  Recent, remote, and immediate memory was intact.  
Due to dysthymia, he was prescribed medication.  The 
diagnosis was alcohol dependence and dysthymia.  He was 
referred to a post-traumatic stress disorder program, and he 
was accepted for admittance for an inpatient treatment 
program in mid-February 1993.  

On February 16, 1993 the veteran was admitted to the post-
traumatic stress disorder program at the VA Medical Center, 
Marion, Indiana.  The veteran stated that he had nightmares, 
no close relationships, and slept poorly.  He also complained 
of depression and isolation.  He reported intrusive events, 
avoidance behavior, hypervigilance, and startle response.  
The admission diagnosis was post-traumatic stress disorder, 
but he stayed in the hospital for only eight hours, signing 
out irregularly. 

In April 1993, the veteran was seen by a private 
psychological group and provided a psychological assessment.  
Background information indicated abusive use of alcohol, 
problems with depression and anxiety, and unemployment for 
four years.  Psychological testing and evaluation resulted in 
the diagnoses of alcohol dependence in remission and a 
personality disorder.  

At a hearing at the regional office in June 1993, the veteran 
reported that he was a reconnaissance sergeant and was 
utilized as a forward observer while stationed in Vietnam.  
He stated that he had nightmares about Vietnam, flashbacks 
triggered by certain noises, and avoided crowds.  He stated 
that he lived in the woods and was taking antidepressant 
medication.  His wife reported that the veteran did have 
flashbacks.  

The veteran was hospitalized for approximately 25 days in 
August 1993 at the VA Medical Center, Marion, Indiana, for 
the combat veterans treatment program.  The clinical records 
show he reported increasing symptoms of anxiety and 
nightmares for the past six weeks, causing him to withdraw 
from school.  He denied recent alcohol use, but did complain 
of depression.  He reported startle response, hypervigilance, 
intrusive memories, and numbing response.  The admission 
diagnosis was post-traumatic stress disorder.  Discharge 
medications included Zoloft.  The diagnosis on discharge from 
the hospital was post-traumatic stress disorder.  

In April 1994, a statement was received from a psychiatrist 
on staff at the VA Medical Center, Marion, Indiana, 
indicating that the veteran was being treated in the combat 
veterans treatment program for experiences related to his 
military service in Vietnam.  It was noted that some of the 
symptoms for which he was being treated were reexperiencing 
of the trauma, depression, anxiety, numbing, alienation, 
sleep problems. hyperalertness, anger, isolation, memory 
problems, and guilt.  It was reported that these symptoms 
were diagnosed as post-traumatic stress disorder.  

Social Security records show that the veteran was found 
disabled for Social Security purposes in May 1994 because of 
post-traumatic stress disorder with a long history of 
dysthymia, as diagnosed by a psychologist.  VA medical center 
records were relied upon also for this diagnosis.  

On a VA examination by a board of two psychiatrists in 
December 1994 at the VA Medical Center, Marion, Indiana, the 
veteran reported having nightmares, flashbacks, and 
depression as soon as he was discharged from service.  He 
described his nightmares as being in combat, with friends 
getting hit.  He reported having flashbacks about 2 or 3 
times a week.  He stated that hearing loud noises, or 
helicopter or airplane sounds, brought back memories of the 
war.  He stated that he also hit the ground or threw objects 
to become combat ready.  He noted two assault and battery 
charges, and a history of alcohol abuse.  He also reported 
periods of manic episodes.  He stated that he would spend 
most of his time watching television, drinking coffee, or 
smoking cigarettes.  He indicated that he had no social 
problems with his family or girl friends.  He indicated that 
he was an outpatient at the combat veterans treatment program 
seeing the psychiatrist once monthly and the therapist once 
every week or two weeks.  

The veteran brought to the interview color photographs 
depicting his personal life, including when he was in 
Vietnam, when he visited the Wall, and his log cabin in 
Tennessee.  He did not show any psychomotor agitation or 
retardation.  His speech was spontaneous, relevant, and goal-
directed.  His mood was euthymic.  Affect was appropriate.  
There was no evidence of delusional thinking.  Mental 
calculations were done well.  His claims file and hospital 
records for 1992 and 1993 were reviewed.  It was noted that 
the hospital records did not indicate any evidence of 
difficulty in sleeping or flashbacks while hospitalized.  The 
psychological testing by a private psychologist was also 
noted.  The diagnoses were dysthymic disorder, alcohol 
dependence, and personality disorder.  It was noted that the 
veteran reported all the required criteria for the diagnosis 
of post-traumatic stress disorder, but that such symptoms 
were not verified by objective signs during the interview or 
during the periods of hospitalization.  

In March 1995, the VA psychiatrist who had provided the 
statement in April 1994 provided another statement indicating 
that the veteran had post-traumatic stress disorder based on 
symptomatology that included nightmares, flashbacks, 
difficulty with anger, sleep difficulty, intrusive thoughts 
of Vietnam, startle response, hypervigilance, avoiding 
behavior, and numbing of emotions.  

In 1998, the Board requested that a medical expert review the 
veteran's records and provide an opinion concerning whether 
the veteran has post-traumatic stress disorder.  It was noted 
that the veteran served in Vietnam, and that it had been 
conceded that he was exposed to combat stressors while in 
Vietnam.  It was further noted that there were different 
diagnoses in this case, and differing opinions from the same 
VA medical center concerning whether the veteran did, in 
fact, have post-traumatic stress disorder.  The specialist 
was requested to review the records, and to provide a 
discussion of the facts and medical principals leading to any 
conclusions.  

A psychiatrist at the VA Medical Center, Lexington, Kentucky, 
reviewed the veteran's various records.  The reviewer noted 
that he had extensive experience with post-traumatic stress 
disorder treatment and evaluation and briefly summarized his 
credentials.  

The specialist noted that the veteran had a long history of 
alcohol abuse dating back 18 or 19 years, and that looking at 
early evaluations, there was no reference or mention to post-
traumatic stress disorder symptoms, such as during the 1983 
psychiatric evaluation.  The record contained one full scale 
psychological report which did not demonstrate the usual 
findings of post-traumatic stress disorder.  The specialist 
did indicate that the veteran mentioned post-traumatic stress 
disorder symptoms, but that objective findings/mental status 
examinations did not reveal a typical post-traumatic stress 
disorder picture, such as extreme anxiety, hypervigilance, or 
an emotional lability, especially when describing the 
traumatic experiences.  

In answer to the question of whether the veteran has a 
diagnosis of post-traumatic stress disorder, the specialist 
stated "No!"  The specialist stated that, as noted by other 
examiners, the veteran did have symptoms of post-traumatic 
stress disorder, but did not meet the full criteria, as he 
did not show objective or confirmatory elements of such 
diagnosis.  The examiner expressed the opinion that, when the 
veteran left the protective shield of the military, his 
drinking increased and his adjustment capacity diminished, so 
that he exhibited a chronic (dysthymic) and periodically 
exacerbating depression (major depressive disorder), 
exhibiting domestic and vocational difficulties.  This, in 
turn, reselected some of his old Vietnam memories and 
symptoms, but were not sufficient for a full scale diagnosis 
of post-traumatic stress disorder.  The final diagnoses, in 
the opinion of the specialist, were dysthymic disorder, major 
depressive disorder, recurrent, and alcohol dependence, in 
remission.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In this case, while not fully documented, it has been 
recognized that the veteran engaged in combat with the enemy 
in Vietnam.  Because combat service has been recognized, the 
reported inservice stressors can be presumed to have 
occurred.  The veteran's statements are consistent with the 
circumstances and conditions of services.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  See also West v Brown, 
7 Vet. App. 70 (1994).  

In this case, the question concerns whether there is medical 
evidence establishing a clear diagnosis of post-traumatic 
stress disorder.  In this regard, the Court of Veterans 
Appeals, in Cohen v. Brown, 10 Vet. App. 128 (1997), provided 
that the sufficiency of the stressors to support a post-
traumatic stress disorder diagnosis and the adequacy of the 
veteran's symptomatology are medical questions to be 
determined by medical personnel and opinion.  Thus, whether 
the veteran's symptoms are sufficient to support a post-
traumatic stress disorder diagnosis is to be determined by 
medical personnel.  

The veteran has described various symptoms of post-traumatic 
stress disorder to VA medical personnel at the VA Medical 
Center, Marion, Indiana, and they have noted that these 
symptoms include reexperiencing of the trauma, depression, 
anxiety, numbing, alienation, sleep problems. hyperalertness, 
anger, isolation, memory problems, and guilt.  The veteran 
was entered into a counseling program for post-traumatic 
stress disorders.  

However, when the veteran was examined for compensation 
purposes in November 1992, and by a board of two 
psychiatrists in December 1994 at the VA Medical Center, 
Marion, Indiana, the diagnoses were alcohol dependence, 
dysthymia and a personality disorder.  On both occasions, the 
VA physicians stated that there were insufficient objective 
symptoms and manifestations of post-traumatic stress 
disorder.  In the November 1992 examination, the examiner 
indicated that the veteran did have a problem with 
nightmares, but expressed the opinion that these were part of 
the depressive spectrum of symptoms.  The board of two 
psychiatrists in December 1994 specifically indicated that a 
review of the veteran's hospital records did not indicate any 
evidence of difficulty sleeping or flashbacks and that 
psychological testing by a private psychologist in April 1993 
provided evidence of alcohol dependence and mixed personality 
disorder.  The board of two psychiatrists noted that the 
veteran did state the various criteria for the diagnosis of 
post-traumatic stress disorder in his complaints and history, 
but that the diagnosis was not verified by objective signs 
during the interview or during the periods of hospitalization 
in 1992 or 1993.  

Because the record contained various diagnoses and opinions, 
the Board sought an independent review by a specialist at 
another VA medical facility.  This physician, who indicated 
experience with post-traumatic stress disorder, concluded 
that the veteran did not have post-traumatic stress disorder.  
The specialist, after reviewing the veteran's various 
records, indicated that the veteran may have some symptoms of 
post-traumatic stress disorder, but did not meet the full 
criteria, aside from subjective symptoms.  The specialist 
concluded that more objective or confirmatory elements were 
not present upon various VA examinations, psychological 
testing by a private psychologist, or hospital records, 
including anxiety, hypervigilance, or an emotional lability 
when describing traumatic experiences.  The specialist 
concluded that the veteran did have a dysthymic disorder and 
major depressive disorder, with alcohol dependence in 
remission.  

While the veteran entered a program for those who have post-
traumatic stress disorder, and has been provided a diagnosis 
of post-traumatic stress disorder for treatment purposes, 
three different psychiatric evaluations, including a board of 
two psychiatrists and a review by a psychiatrist at a 
different VA medical facility failed to demonstrate the 
necessary criteria to substantiate a diagnosis of post-
traumatic stress disorder.  The veteran has recited on 
different occasions subjective symptoms indicative of post-
traumatic stress disorder, but those symptoms have been 
related to a dysthymic disorder and a personality disorder.  
Basically, the board of two psychiatrists and the specialist 
in 1998 determined that the psychological profile by a 
private psychologist, hospital records, and interviews did 
not present objective, verifiable manifestations sufficient 
to diagnose post-traumatic stress disorder.  Consequently, 
the weight of the medical evidence fails to provide a clear 
diagnosis of post-traumatic stress disorder in this case.  As 
a result, service connection for post-traumatic stress 
disorder is not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The benefit sought on appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
